Citation Nr: 9910832	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-41 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to an increased (compensable) disability 
rating for the residuals of a nasal fracture.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hearing loss 
disability.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for joint pain of the 
shoulders.

7.  Entitlement to service connection for hair loss.

8.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and from September 1990 to July 1991.  He also 
has service in the Reserves.

This appeal arises from a rating decision in March 1996 from 
the Philadelphia, Pennsylvania, Regional Office (RO).  The 
case was certified to the Board of Veterans' Appeals (Board) 
from the St. Petersburg, Florida, RO.

This decision will address the issue of service connection 
for a skin rash.  The remand that follows will address the 
increased rating issue and the issues of service connection 
for a low back disability, hearing loss disability, 
hypothyroidism, joint pain of the shoulders, hair loss, and a 
sleep disorder.



FINDINGS OF FACT

1.  A skin rash in service was acute.

2.  There is no competent evidence of a current skin rash.


CONCLUSION OF LAW

The claim for service connection for a skin rash is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.117 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claims is well-grounded; that is, whether it is 
plausible, meritorious on it own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory "duty to assist" under 38 U.S.C.A. § 
5107(a) (West 1991) does not arise until there is a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Compensation for certain disabilities due to undiagnosed 
illnesses is available to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms.  Such disability must became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317(a), (c) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317(b) (1998).

An October 1967 clinical record entry, which was subsequent 
to the date of the separation examination report, notes 
seborrheic dermatitis.  However, a report of medical history, 
dated in December 1971 for enlistment in the Reserves notes 
that the veteran indicated that he had not had skin diseases.  
The report of medical examination, also dated in December 
1971 for enlistment in the reserves, indicates that the 
clinical evaluation of the skin was abnormal only due to a 
subcutaneous soft tumor of the lower back.  There is no 
indication of a skin rash in the service medical records 
until June 1978 when a clinical record entry notes psoriasis 
on the face.  However, reports of medical history, dated in 
July 1984, September 1986, August 1987, September 1988, June 
1990, May 1991, and May 1992, all note that the veteran 
indicated that he did not have skin diseases.  Reports of 
medical examination, dated in July 1984, September 1986, 
August 1987, September 1988, May 1991, and May 1992, all note 
that the clinical evaluation of the skin was normal.  A June 
1990 report of medical examination notes the clinical 
evaluation of the skin was abnormal only due to an operative 
scar of the back.  Since a skin rash was only shown on two 
occasions in the service medical records, and subsequent to 
1978 no rash was shown or even complained of, any skin rash 
during the veteran's active service was acute.  38 C.F.R. 
§ 3.303(a), (b) (1998).

The veteran testified that his skin rash would come and go.  
However, there is no competent evidence in the record 
subsequent to 1978 of the veteran having a skin rash.  
Additionally, a March 1993 Department of Veterans Affairs 
(VA) examination report notes that the skin was within normal 
limits and a December 1994 VA examination report notes that 
the veteran had no skin rashes present.  In the absence of a 
present disability, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

The record indicates that the veteran is a Persian Gulf 
veteran.  However, in the absence of objective competent 
evidence of a perceptible skin rash, there is no present 
disability.  As noted, without a present disability, there is 
no valid claim.  38 C.F.R. § 3.317 (1998); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

The veteran has indicated that he has a skin rash problem 
that is the same that he had in service.  However, this 
assertion is not supported by competent medical evidence in 
the claims file.  His assertion is not probative since as a 
lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of a present skin 
rash disability.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for service 
connection for a skin rash is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for a skin rash is denied.


REMAND

The veteran had service in the Reserves and retired in 1993.  
The veteran has indicated that he had more extensive active 
duty service than reflected by the record.  In support of 
this, he has submitted a Reserve retirement points summary 
which indicates that from 1985 through 1990, he had in excess 
of 100 days per year of active duty.  This amount of active 
duty time may have an influence on the veteran's service 
connection claims.  Accordingly, this case must be returned 
to the RO to obtain verification of the veteran's claimed 
additional active service.

The veteran contends that several of his claimed disabilities 
are due to his Persian Gulf service.  The March 1996 rating 
decision indicated that several of his claims were denied in 
part on the basis that the symptoms were not present within 
two years of his Persian Gulf service.  However, in April 
1997, the regulations concerning the presumptive period 
within which the illness must be manifested were changed to 
extend the time period to the year 2001.  The regulation 
change was made effective November 1994.  62 Fed.Reg. 23,138 
(1997); 63 Fed.Reg. 11,122 (1998).  The veteran is entitled 
to have his claims considered under the revised regulation.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the case must be returned to the RO for further consideration 
of his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has indicated that the residuals of his nasal 
fracture are more severe than reflected by the noncompensable 
disability rating assigned.  However, the record does not 
show that he has received a VA examination to determine the 
severity of the residuals of the nasal fracture.  
Accordingly, this case must be returned to the RO for 
examination of the veteran.  

The veteran received VA examinations in March 1993, December 
1994, and January 1995.  However, the examination reports do 
not address the veteran's claimed sleep disorder or hair 
loss.  Additionally, a December 1994 VA examination report 
only indicates that the examination of the shoulders was 
unremarkable and that the veteran had arthralgia of the 
shoulders.  The report does not provide a further diagnosis 
concerning the veteran's claimed shoulder problems nor does 
it provide an opinion as to the etiology of any shoulder 
problems.  Accordingly, this case will be returned to the RO 
for further examination of the veteran.   

The veteran has indicated that he is receiving treatment from 
VA medical facilities for his claimed conditions.  Records 
related to such treatment may be of probative value in 
assessing his claims.  Accordingly, this case will be 
returned to the RO to obtain additional VA treatment records.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Accordingly, the case is REMANDED for the 
following:

1.  The RO should request that the 
veteran provide the names and locations 
of the VA medical facilities where he has 
received treatment for his claimed 
disorders since January 1993.  

2.  Following receipt of the above 
information, the RO should request 
legible copies of pertinent records from 
January 1993 to the present from the VA 
medical facilities identified.

3.  The RO should request that the 
National Personnel Records Center and/or 
the U.S. Army Reserve Personnel Center 
provide the specific dates of the 
veteran's active duty from 1985 to 1990.  

4.  The RO should request that the 
veteran be scheduled for a VA examination 
of the nose.  All appropriate tests and 
studies should be conducted.  The 
examiner should provide detailed findings 
concerning the residuals of the veteran's 
nasal fracture.  The examiner should 
present all findings, and the reasons and 
bases therefor on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

5.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his claimed shoulder pain.  All 
appropriate tests and studies should be 
conducted.  The examiner should provide 
detailed findings concerning the claimed 
shoulder joint pain, including 
establishing a definitive diagnosis if 
possible.  The examiner should also 
provide an opinion as to the etiology of 
the claimed shoulder joint pain if 
possible.  The examiner should present 
all findings, and the reasons and bases 
therefor on the examination report.  The 
claims folder is to be made available to 
the examiner for review prior to 
evaluation of the veteran.

6.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his claimed hair loss.  All 
appropriate tests and studies should be 
conducted.  The examiner should provide 
detailed findings concerning the claimed 
hair loss, including establishing a 
diagnosis if possible.  The examiner 
should also provide an opinion as to the 
etiology of the claimed hair loss if 
possible.  The examiner should present 
all findings, and the reasons and bases 
therefor on the examination report.  The 
claims folder is to be made available to 
the examiner for review prior to 
evaluation of the veteran.

7.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his claimed sleep disorder.  
All appropriate tests and studies should 
be conducted.  The examiner should 
provide detailed findings concerning the 
claimed sleep disorder, including 
establishing a diagnosis if possible.  
The examiner should also provide an 
opinion as to the etiology of the claimed 
sleep disorder if possible.  The examiner 
should present all findings, and the 
reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

8.  Following completion of the above, 
the RO should again review the veteran's 
claims and determine whether an increased 
disability rating for the residuals of a 
nasal fracture can be granted and whether 
service connection for a low back 
disability, hearing loss disability, 
hypothyroidism, shoulder joint pain, hair 
loss, and a sleep disorder can be 
granted.  In reviewing the veteran's 
claim, the RO should also consider the 
revision to the regulations that extended 
the presumptive time period for Persian 
Gulf veterans. The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

